COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-08-143-CV


CHARLES HENRY MYERS                                              APPELLANT

                                             V.

DISMANTLER’S 2000                                                  APPELLEE

                                         ------------

           FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                         ------------

                          MEMORANDUM OPINION 1

                                         ------------




     Appellant Charles Henry Myers is attempting to appeal from the trial

court’s order dismissing his claims for lack of prosecution.   The trial court

signed the order on December 10, 2007. Appellant filed an untimely motion to

reinstate on January 23, 2008. Therefore, Appellant’s notice of appeal was



     1
         … See T EX. R. A PP. P. 47.4.
due January 9, 2008, see T EX. R. A PP. P. 26.1, but was not filed until April 7,

2008.

      On April 8, 2008, we notified appellant of our concern that the court may

not have jurisdiction over the case because the notice of appeal was not timely

filed. We informed appellant that the appeal was subject to dismissal for want

of jurisdiction unless he or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal.             Appellant filed a

response, but his response does not show grounds for continuing the appeal.

      The times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or extension request, we must dismiss the

appeal. See T EX. R. A PP. P. 2, 25.1(b); Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex. 1997). Accordingly, we dismiss the appeal for want of jurisdiction.

See T EX. R. A PP. P. 42.3(a), 43.2(f).

                                              PER CURIAM

PANEL D:    GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 22, 2008




                                          2